SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 8, 2008 (December 2, 2008) Commission File Number Registrant, State of Incorporation, Address and Telephone Number I.R.S. Employer Identification Number 001-32206 GREAT PLAINS ENERGY INCORPORATED 43-1916803 (A Missouri Corporation) 1201 Walnut Street Kansas City, Missouri64106 (816) 556-2200 NOT APPLICABLE (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement Revised Indemnification Agreements On December 2, 2008, the Board of Directors (the “Board”) of Great Plains Energy Incorporated (“Great Plains Energy” or the “Company”) authorized a revised form of indemnification agreement to be entered into with the directors and officers of the Company and its public utility subsidiaries.The new form of indemnification agreement modifies certain terms of the indemnification agreements previously entered into between the Company and the directors and officers of the Company and its public utility subsidiaries. The form of the revised indemnification agreement is filed as Exhibit 10.1 to this Form 8-K and incorporated by reference herein. The Company expects to enter into substantially similar indemnification agreements with future directors and officers of the Company and its public utility subsidiaries.The revisions include, in Section 7 of the form, an explicit presumption that a director or officer who makes a demand for indemnification under the agreement is entitled to such indemnification, and requires the Company to establish by clear and convincing evidence that the director or officer is not entitled to such indemnification. The revisions also clarify and expand, in Section 1(b) of the form, the types of corporate transactions that would be deemed to result in a change in control of the Company. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Election of New Director On December 2, 2008, the Board of Great Plains Energy, adopted a resolution increasing the number of directors from ten to eleven, and elected Gary D.
